Citation Nr: 1624418	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board granted the Veteran's claim for entitlement to service connection for tinnitus, and remanded the remaining claims above to the agency of original jurisdiction (AOJ) for further development.  For the reasons indicated below, the Board finds that the AOJ substantially complied with the Board's remand directives with regards to entitlement to service connection for hearing loss.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board is granting the claim for service connection for paroxysmal atrial fibrillation, further discussion of compliance with the remand directives is unnecessary.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's paroxysmal atrial fibrillation is related to his in-service chest pain.

2.  Hearing loss did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, paroxysmal atrial fibrillation was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

2.  Hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In reference to the claim for entitlement to service connection for hearing loss, VA has fulfilled the above requirements.  In a March 2009 VCAA notice letter the Veteran was duly informed of the evidence needed to establish service connection.  The issue was last readjudicated in a November 2014 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran.  The Veteran's service treatment records, personnel records, private and VA treatment records, and lay statements of the Veteran and others have been obtained and associated with the claims file.  The AOJ made numerous attempts to obtain all identified records, including VA treatment records.  The Board finds that all reasonable efforts to obtain outstanding treatment records were made.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

This case was previously remanded in May 2014.  The Board finds that all prior remand instructions pertinent to the service connection claim for hearing loss have been adequately completed.  Pursuant to the May 2014 remand, a VA examination was held in October 2014, and the examination and opinion are adequate to decide the hearing loss claim because, as shown below, it was based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because it sufficiently informed the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The Board therefore finds that there has been substantial compliance with the remand directives with regards to the hearing loss service connection claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).





Analysis

Paroxysmal Atrial Fibrillation

The Veteran's service treatment records reflect he was treated for complaints of chest pain, among other things, in April 1966.  Chest X-ray and CBC were both within normal limits and the heart was clinically evaluated as normal on his August 1967 separation examination.

The Veteran claims that his subsequently diagnosed paroxysmal atrial fibrillation is related to his in-service chest pain.  There are multiple medical opinions as to whether the diagnosed paroxysmal atrial fibrillation is related to service.

A March 2009 VA heart examiner opined that it was less likely as not that the claimed disability is related to his condition in service.  In support of this opinion, the examiner noted that while the Veteran had history of documented chest pain and discomfort while on active duty, at that time the tests for cardiac disease was negative; he was diagnosed with non-cardiac chest pain in April 1966; there was no report of any cardiac disease on separation examination; in June 1966 he was cleared for a dental procedure in which a medical consultant declared he had no cardiac disease; and the examiner could find no evidence of any continuity of the Veteran's present coronary artery disease and irregular rhythm with his diagnosis and treatment for chest pain while in the service.

In contrast, in a September 2011 letter, Dr. Bernhoft noted that the Veteran had records from the military indicating he went on sick call for chest pain; that he was treated by a Dr. DiMare for chest pains from 1968 to the 1970s; and had been under Dr. Bernhoft's care for the past several years. Based upon the Veteran's history, it was Dr. Bernhoft's opinion that it was more than likely that the Veteran's heart problem started while he was in the military.

In accordance with the May 2014 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed heart condition in November 2014.  The examiner diagnosed atherosclerotic cardiovascular disease and paroxysmal atrial fibrillation.  The examiner opined that the claimed heart condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that during service there is no evidence of a heart condition, but only chest pain, dyspnea, and palpitation, which are all symptoms.  The examiner noted that the only way to document atrial fibrillation is through an electrocardiogram (EKG) at the time of these symptoms, but all of the Veteran's EKGs were normal.  The Veteran had normal Holter monitors despite reported symptoms, with the exception of February 2010 Holter monitors that captured atrial fibrillation but his symptoms were premature atrial contractions (PACs) and ventricular premature complexes (VPCs).  The examiner cited to medical literature that stated palpitations are extremely common and can be caused by PACs and VPCs, but most arrhythmias are not associated with palpitations.  The examiner considered Dr. H.B.'s opinion that the Veteran's cardiac condition developed during service, but noted that this opinion had no supporting evidence.  

Each of the above opinions is entitled to some probative weight because those opining explained the reasons for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, each opinion is also flawed.  Dr. Bernhoft made no mention of the in-service medical tests which indicated there was no heart disability at that time.  The March 2009 VA examiner did not have the opportunity to review Dr. Bernhoft's opinion in conjunction with this case.  The November 2014 VA examiner did not consider the March 2009 VA examiner's opinion, as instructed by the March 2014 remand directives.  The Board is thus left with multiple, conflicting medical opinions on the question of whether the Veteran's paroxysmal atrial fibrillation is related to service, each of which has some probative value.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service); Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight," such opinion "may be given some weight based upon the amount of information and analysis it contains").  The evidence is thus approximately evenly balanced as to whether the Veteran's paroxysmal atrial fibrillation is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for paroxysmal atrial fibrillation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

As an initial matter, there is no evidence of argument that the Veteran engaged in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a) , 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system). 

The Veteran contends that he developed hearing loss as a result of in-service noise exposure.  In July 2015 correspondence, he reported problems hearing the radio, television, and people speaking.  His DD-214 reflects that his military occupational specialty was a radio operator.  Hence, the Board finds that in-service acoustic trauma is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

In this case, based on the October 2014 VA examination, the Board finds that the Veteran has current diagnoses of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran has therefore met the current disability element.  In addition, given the Veteran's military occupational specialty of radio operator, the Board finds that in-service acoustic trauma is conceded.  Hence, the in-service injury or event element has also been met.  Therefore, the only issue remaining on appeal is whether current hearing loss is related to the in-service noise exposure.  

Audiological evaluations during the Veteran's military service took place prior to October 31, 1967.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to this date were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  In the audiometric tables below, ASA units are indicated in parentheses.

An audiological evaluation conducted as part of his September 1965 pre-induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
0(15)
15(25)
15(25)
--
15(20)
LEFT
0(15)
15(25)
15(25)
--
15(20)

The examination report indicates a subsequent audiological evaluation was conducted in October 1965 which revealed pure tone thresholds, in decibels, as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
-5(5)
0(10)
10(15)
LEFT
10(25)
5(15)
-5(5)
5(15)
5(10)

Finally, audiological evaluation conducted as part of the August 1967 separation examination revealed pure tone thresholds, in decibels, as follows:






HERTZ


500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

Post-service, the Veteran was afforded a VA audio examination in March 2009 that revealed pure tone thresholds, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
15
20
20
LEFT
15
25
30
30
35

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The Board notes that for VA purposes the results of the March 2009 audio examination indicated that the Veteran did not have a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  The examiner opined that it was less likely as not that there is a reasonable nexus between the Veteran's hearing loss and military noise exposure because his hearing was normal at the time of separation, and that onset of hearing loss symptoms (20 years ago) was remote in time to noise exposure while in the military.

The Veteran was afforded another VA audio examination in October 2014 to determine the nature and etiology of his claimed hearing loss.  The Veteran reported hearing loss and tinnitus symptoms since service attributed to the firing range and generator noise.  The examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
20
25
25
30

Speech recognition scores were 86 percent for the right ear, and 80 percent for the left ear.  As such, these results indicate that the Veteran has a bilateral hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed sensorineural hearing loss in the right ear and left ear.  Based on a review of the claims file and examination, the examiner opined that the Veteran's bilateral hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  As rationale, the examiner stated that the Veteran had normal hearing for both ears at enlistment and separation from service with no significant changes in hearing thresholds greater than normal during service.  The examiner noted that service treatment records were negative for complaints or treatment for a hearing condition.  The examiner acknowledged that acoustic trauma was conceded, and cited to a 2006 Institute of Medicine (IOM) study that found no scientific support for delayed onset hearing loss.  The examiner considered the Veteran's grant of service connection for tinnitus, but noted that the Veteran's hearing was normal at separation.  The examiner cited to the Tinnitus Handbook that stated generally a diagnosis of tinnitus cannot be made without a diagnosis of hearing loss.  An exception to this rule is when a person with normal hearing has prominent tinnitus after daily noise exposure and the duration of tinnitus is gradually lengthened.

The October 2014 examiner's opinion explicitly acknowledged the Veteran's report of hearing loss in the years since service.  This opinion is based upon a review of medical records, reported history, medical literature, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Although the examiner indicated normal hearing at entrance even though there were some scores that when converted to ISO units were above 20 decibels, hearing at separation was normal and thus any factual inaccuracy was not relevant to the ultimate determination and rationale, which relied on the lack of significant threshold shift and normal hearing at separation among other factors.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Additionally, the claims file contains lay statements attributing the Veteran's hearing loss symptoms to service.  In correspondence received in August 2014, "L.J." reported that in the late 1960's and early 1970's the Veteran had problems hearing music.  "R.S." reported the same and stated that the Veteran had problems hearing conversations.

Service connection for the Veteran's hearing loss disability must be denied as the preponderance of the evidence is against the claim.  The Veteran's service treatment records are negative for any symptoms of, treatment for, or diagnoses relating to hearing loss.  No symptoms diagnoses related to hearing loss were noted on the August 1967 separation examination.  Moreover, the Veteran indicated in the August 1967 separation report of medical history that he did not have and had never had hearing loss.  In addition, post-service records reveal no treatment or diagnosis for a hearing loss condition until after discharge during a March 2009 VA examination, approximately 42 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is one factor, along with those above, that can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  To the extent that the Veteran claims he had hearing loss in and since service, the Board finds that his contemporaneous statement indicating a lack of hearing loss to the health care provider who conducted the separation examination to be of greater probative weight than the later statements.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  This evidence as well as the most probative, October 2014 medical opinion, reflects that hearing loss did not manifest in service.  Additionally, there is no evidence to suggest or support that sensorineural hearing loss manifested within the one year presumptive period after service.  As such, the chronic disease presumption is not applicable. 

As to the lay evidence, the Board has considered the lay statements of the Veteran and other laypersons on this question, indicating that the Veteran's hearing loss is caused by or aggravated by service.  The Veteran is competent to state that he experiences hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value.  To the extent that the Veteran and other laypersons claim that the Veteran's hearing loss is related to in-service noise exposure, the statements as to the etiology of hearing loss, as opposed to its existence, are testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's statements, and other lay statements associated with the record, are competent, the specific, reasoned opinion of the trained health care professional who conducted the October 2014 VA examination is of greater probative weight than the more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hearing loss.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for paroxysmal atrial fibrillation is granted.

Service connection for bilateral hearing loss disability is denied.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


